Citation Nr: 0828436	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Although the veteran 
was provided a VCAA notice in April 2006, the Board finds an 
additional notice is required.

In correspondence received in February 2008 the appellant 
requested a Board hearing at the RO.  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  
Therefore, additional action is required in this case.

Accordingly, this case is REMANDED for the following:  

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  This should include 
providing the veteran notice 
specifically addressing what 
information and evidence not of record 
is needed to substantiate his claim for 
an increased rating for bilateral 
hearing loss.  The notice as to the 
increased rating claim must should be 
in accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   

2.  The appellant should be scheduled 
for a travel board hearing with a 
veterans law judge at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




